UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1961



HERSEL CLINE,

                                                          Petitioner,

          versus

WEST VIRGINIA DEPARTMENT OF ENERGY; PETER
WHITE COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR; WEST VIRGINIA COAL
WORKERS' PNEUMOCONIOSIS FUND,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-3809-BLA)


Submitted:   February 13, 1997         Decided:     February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Hersel Cline, Petitioner Pro Se. Karen Nancy Blank, Patricia May
Nece, C. William Mangum, UNITED STATES DEPARTMENT OF LABOR, Wash-
ington, D.C.; Elizabeth Ann Morgan, Assistant Attorney General,
Konstantine Keian Weld, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia; Peter White Coal Company,
Lexington, Kentucky, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order and order on reconsideration affirming the administrative

law judge's denial of black lung benefits pursuant to 30 U.S.C.A.

§§ 901-945 (West 1986 & Supp. 1996). Our review of the record dis-

closes that the Board's decision is based upon substantial evidence
and is without reversible error. Accordingly, we affirm on the rea-

soning of the Board. Cline v. West Virginia Dep't of Energy, Nos.
94-3809-BLA; 94-3809-BLA-A (B.R.B. June 28, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  3